Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2019-06-17 and 2019-10-31 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-11 are directed to a device.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four statutory categories (Step 1), it must be determined if the claims are directed to a judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.

Claim 1 recites:
-“ determine probabilities of calling each of the plurality of contacts, according to current contextual information for a caller and call inferences determined from clusters of a context-encoded model created from the call records, each cluster corresponding to a unique combination of ranges of values of the contextual information” ;  “determine probabilities…according to…” falls within “an observation, evaluation, judgment, opinion”, and can also be performed by a human with pen and paper, and is thus a mental process (see MPEP 2106.04(a)(3))
-“identify the most likely next contact to call as the one of the plurality of contacts having a highest of the probabilities” ; “identify…highest of the probabilities” falls within “an observation, evaluation, judgment, opinion”, and can also be performed by a human with pen and paper, and is thus a mental process (see MPEP 2106.04(a)(3))
Step 2A:  Prong 2 Analysis:
This judicial exception is not integrated into a practical application because the additional elements in claim 1 “a memory configured to store records of phone calls to a plurality of contacts” and “processor” correspond to mere instructions to implement an abstract idea or other exception on a computer.  The limitation of “store records of phone calls to a plurality of contacts” amounts to insignificant extra-solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  The claim is directed to an abstract idea.
Step 2B Analysis:
storing data in memory; see MPEP 2106.05(d)(II)(iv)).  The claim is directed to a judicial exception.
Dependent claims 2-8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2 recites the same limitations as Claim 1, further specifying the types of call inferences.  The claim is still directed to a mental process.
Claim 3 recites the same limitations as Claim 1, further specifying the types of contextual information.  The claim is still directed to a mental process.
Claim 4 recites the same limitations as Claim 3, further specifying weighting the relevance of contextual information.  This falls under “observation, evaluation, judgment, opinion” and can be performed with a pen and paper, and is thus still directed to a mental process.
Claim 5 recites the same limitations as Claim 3, further specifying the types of contextual information.  The claim is still directed to a mental process.

Claims 7 and 8 are also eligible, as they depend on eligible Claim 6.
Claim 9 recites the same limitations as Claim 1, further specifying a display, to which a list of likely contacts is displayed to the user.  This does not integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception, as a generic computer includes a display, and this limitation amounts to insignificant extra-solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).
Claim 10 recites the same limitations as Claim 9, further specifying that the display is in decreasing order of probability.  Sorting by probability is a mental process that can be performed in the human mind with pen and paper.  The displaying does not integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception, as a generic computer includes a display, and this limitation amounts to insignificant extra-solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).
Claim 11 recites the same limitations as Claim 9, further specifying using a tiebreaker probability based on time spent in a vehicle.  This falls under “observation, evaluation, judgment, opinion” and can be performed with a pen and paper, and is thus still directed to a mental process.


Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “method”, but the method as recited utilizes no structural elements, and the claims are therefore directed to “software per se” (see MPEP 2106.03(I))

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-9, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siracusa et. al (US 2016/0357761 A1; hereinafter Siracusa).
As per Claim 1, Siracusa teaches a call prediction device (Siracusa, Para [0004], discloses:  “Embodiments can provide systems, methods, and apparatuses for suggesting one or more recipients to contact with a computing device based on an event and a context. Example events include receiving an input to initiate a search, receiving an input to access an email application, composition of an email, receiving an input to access a text messaging application, composition of a text message, receiving an input to access a calendar application, creation of a calendar entry, editing a calendar entry, initiation of a phone call, initiation of a video call, and initiation of a video conference”.  Here, Siracusa discloses call prediction (“suggesting one or more recipients to contact…based on an event…initiation of a phone call”) device (“with a computing device”)) comprising
a memory configured to store records of phone calls to a plurality of contacts (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020. Computer-readable medium 1002 can be any device or medium that can store code and/or data for use by one or more processors 1018. Medium 1002 can include a memory hierarchy, including cache, main memory and secondary memory.”  Here, Siracusa discloses a memory (“memory hierarchy”).  Siracusa, Para [0065], discloses:  “Historical data that indicates previous user interactions and communications with recipients can be used as an input to a prediction model that predicts whether a given recipient should be suggested as a recipient of a future communication. For instance, historical data used for predicting/suggesting recipients can include records of past interactions (i.e., historical interactions) with other users. Examples of such historical interactions include voice calls, emails, calendar entries/events, instant messages, text messages (e.g., SMS-based messages), video conferences, and video calls. For example, historical interactions can include a call history indicating times, durations, and recipients (identified by phone numbers) corresponding to past voice calls. Also, for example, historical interactions can include an email history indicating times, periodicity (e.g., daily, weekly), and recipients (identified by email addresses) corresponding to past email messages.”  Here, Siracusa discloses that historical data is stored, which includes records of phone calls (“call history”) to a plurality of contacts (“indicating…recipients”)).
	a processor programmed to (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020.”  Here, Siracusa discloses a processor (“One or more processors”))
	determine probabilities of calling each of the plurality of contacts, according to current contextual information for a caller and call inferences determined from clusters (Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category. A particular context can correspond to a particular combination of properties of the device, or just one property.”  Here, Siracusa discloses the nature of contextual information (“contextual information”), including a cluster corresponding to a unique combination of ranges of values of the contextual information (“one or more contextual data, each corresponding to a different property of the device”), where the “one or more contextual data” indicates a cluster, and taken together, each value of the properties of the device comprise a unique combination of ranges of values, as stated by Siracusa:  “A particular context can correspond to a particular combination of properties of the device”.  Siracusa also discloses that this context information is used as part of a model (“The contextual information can be used as a feature of a model”), and this model can thus be considered as a context-encoded model, as the context must be in a format usable by the model, as it is used to train the model, as Siracusa states:  “and the data can be used to train the model can include different properties of the same category”.  Siracusa continues in [0021]:  “A ‘confidence level’ corresponds to a probability that a model can make a correct prediction (i.e., at least one of the predicted recipient(s) was chosen after the event) based on the historical interactions data”.  Here, Siracusa discloses that the model is created from the call records (“model can make a correct prediction based on the historical interactions data”).  Siracusa further discloses in Para [0120]:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses determine probabilities of each of the plurality of contacts (“The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event”).  Siracusa, End of Para [0059], discloses more information about the “triggering event”:  “Such information may be used to determine whether detected event 222 is a triggering event, and may be passed to later modules for determining which prediction model to use or which action to perform for a suggested recipient (e.g., compose an email, create a calendar invitation, initiate a voice or video call).”  Here, Siracusa discloses that the triggering event is to initiate an action such as a “voice or video call”.  Therefore, the probabilities can be used to predict calling a contact, and thus Siracusa discloses determine probabilities of calling each of the plurality of contacts.)
	identify the most likely next contact to call as the one of the plurality of contacts having a highest of the probabilities (Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses “identify one or more recipients”, wherein in the case of one recipient, a “threshold probability” is met, and therefore in the case of one recipient meeting the threshold, Siracusa has identified the most likely next contact to call as the one of the plurality of contacts having a highest of the probabilities, as this single contact has the highest of the probabilities, since it is the only probability meeting the threshold.  Siracusa, as shown above in Para [0059], discloses using these probabilities to initiate a “voice or video call”).

	As per Claim 2, Siracusa discloses the call prediction device of claim 1, wherein the call inferences include one or more of: estimated mean time between calls in the call records, relative frequencies of calls in the call records, count of calls in the call records, or duration of calls in the call records. (Siracusa, Para [0098], discloses: “The historical events database 316 may also keep a record of the number of times a recipient was interacted with under different contexts when the triggering event is detected.” Here, Siracusa discloses count of calls in the call records (“the number of times a recipient was interacted with under different contexts”)).

	As per Claim 3, Siracusa teaches the call prediction device of claim 1, wherein the contextual information includes day, time, and location.  (Siracusa, Para [0020], discloses:  “’Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference.”  Here, Siracusa discloses time and location (“For example, the contextual information can include a time, an account identifier, and/or a location”).  Siracusa, Para [0025], discloses:  “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week). Recipients can also be suggested based on location information indicating that a user's current location is similar to a location the user was at when past communications were sent to certain contacts.”  Here, Siracusa discloses that the contextual information also includes day (“communications repeatedly sent…same day of week”)).

	As per Claim 4, Siracusa teaches the call prediction device of claim 3, wherein the processor is further programmed to determine relevance of the current contextual information to the clusters according to the day, the time, and the location corresponding to each of the clusters, such that the closer the day, time and location corresponding to a cluster is to the current contextual information in day, time, and location, the greater weight is given to that clusters as relevant in the determination of the probability of calling contacts.  (Siracusa, Para [0020], discloses:  “’Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference.”  Here, Siracusa discloses time and location (“For example, the contextual information can include a time, an account identifier, and/or a location”).  Siracusa, Para [0025], discloses:  “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week). Recipients can also be suggested based on location information indicating that a user's current location is similar to a location the user was at when past communications were sent to certain contacts.”  Here, Siracusa discloses that the contextual information also includes day (“communications repeatedly sent…same day of week”).  Thus, in combination, Siracusa discloses clusters according to the day, the time, and the location.  Siracusa, Para [0023], discloses “In embodiments, data from past, historical interactions is stored in tables of a database and used to suggest recipients of communications. The database can include contextual information for the past interactions such as, for example, timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location. The past interactions can be compared to a device's context to suggest recipients for a communication being initiated on the device. For example, the device's current context can be compared to historical interactions data to match the current context to similar past interactions with previous recipients.”  Here, Siracusa discloses “past interactions can be compared to a device's context”, and discloses that the past interactions include “timestamps” (day and time) and location.  Siracusa also discloses “compared to historical interactions data to match the current context to similar past interactions”, and is thus determining relevance of the current contextual information to the clusters according to the day, the time, and the location corresponding to each of the clusters, such that the closer the day, time and location corresponding to a cluster is to the current contextual information in day, time, and location, the greater weight is given to that clusters as relevant, and Siracusa is doing this in order to “to suggest recipients for a communication being initiated on the device”, and thus for the determination of the probability of calling contacts.  Siracusa explicitly specifies “greater weight” for similar contexts in Para [0127]:  “For example, a neural network or a logistic regression model can use a location (or other features) and build sort of a linear weighted combination of those features to predict the recipient(s)”).

	As per Claim 6, Siracusa teaches the call prediction device of claim 1, wherein the processor is further programmed to update learned parameters of the context-encoded model, according to a frequency estimation of how often a respective contact (Siracusa, Para [0020], discloses:  “For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category.”  Here, Siracusa discloses using “contextual information” as part of a “model”, and thus a context-encoded model.  This training is done with respect to the unique combination of ranges of values of the contextual information of the respective cluster (“the data can be used to train the model can include different properties of the same category”), wherein “different properties of the same category” is analogous to “unique combination of ranges of values of the contextual information”.  Siracusa, Para [0079], discloses:  “A prediction model (e.g., an event model) can undergo initial training using historical data collected so far, where the model does not provide recipient suggestions to a user. This training can be called initial training. The prediction model can be updated periodically (e.g., every day) as part of the background process, which may occur when the device is charging and not in use. The training may involve optimizing coefficients of the model so as to optimize the number of correct predictions and compared to the actual results in historical interactions data.”  Here, Siracusa discloses update learned parameters of the context-(“prediction model can be updated…training may involve optimizing coefficients of the model”), where “coefficients” is another name for parameters.   Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses according to a frequency estimation of how often a respective contact has been called according to the call records (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)

	As per Claim 8, Siracusa teaches the call prediction device of claim 6, wherein the processor is further programmed to update the learned parameters responsive to additional call records being added to the call records as stored (Siracusa, Para [0079], discloses:  “A prediction model (e.g., an event model) can undergo initial training using historical data collected so far, where the model does not provide recipient suggestions to a user. This training can be called initial training. The prediction model can be updated periodically (e.g., every day) as part of the background process, which may occur when the device is charging and not in use. The training may involve optimizing coefficients of the model so as to optimize the number of correct predictions and compared to the actual results in historical interactions data.”  Here, Siracusa discloses update the learned parameters (“prediction model can be updated…training may involve optimizing coefficients of the model”), where “coefficients” is another name for parameters.   Siracusa, Para [0082], discloses:  “When a user first begins using a device, there would be no historical interaction data for making predictions about the recipients the user might select to interact with after a particular event (e.g., after accessing an email application, a calendar application, a video conference application, or a calendar application). In an initial mode, historical interactions data can be obtained while no predicted recipients are suggested. As more historical data is obtained, determinations can be made about whether to segment the prediction model into sub-models. With even more historical interaction data, sub-models can be segmented into further sub-models. When limited historical data is available for user interactions with recipients, no recipients may be suggested or a more general model can be used.”  Here, Siracusa discloses “As more historical data is obtained, determinations can be made about whether to segment the prediction model into sub-models”.  “As more historical data is obtained” is analogous to additional call records being added to the call records as stored.  Siracusa is disclosing “segment the prediction model into sub-models” when this occurs.  Segmenting the model, which comprises parameters, into sub-models, will necessarily result in update the learned parameters, as the sub-models are subsequently trained, and the learned parameters of the sub-models diverge from what their values were when they were in the previously combined model.)

	As per Claim 9, Siracusa teaches the call prediction device of claim 1, further comprising a display, wherein the processor is further programmed to output to the display a call list including one or more contacts identified to be the most likely next call to be made. (Siracusa, Para [0042], discloses:  “At block 112, an indication of the one or more predicted recipients is provided to the user. Block 112 can include presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device. In some embodiments, an action can be performed in association with an executing application at block 112. In an embodiment, the action may be the displaying of a user interface for a user to select one or more of the predicted recipients. The user interface may be provided in various ways, such as by displaying on a screen of the device, projecting onto a surface, or providing an audio interface.”  Here, Siracusa discloses a display (“a screen of the device”) and output to the display a call list including one or more contacts identified to be the most likely next call to be made (“presenting a list of the one or more predicted recipients in a user interface of the user device”)).

	As per Claim 12, Siracusa teaches a method (Siracusa, Abstract, discloses:  “Systems and methods are provided for suggesting recipients”) comprising:	updating parameters of clusters of a context-encoded model, per a frequency estimation of an aspect of calls to contacts with respect to unique combinations of contextual data of calls matching the respective clusters (Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category. A particular context can correspond to a particular combination of properties of the device, or just one property.”  Here, Siracusa discloses the nature of contextual data (“contextual information”), comprising “one or more contextual data, each corresponding to a different property of the device”, where the “one or more contextual data” indicates a cluster, and taken together, each value of the properties of the device comprise unique combinations of contextual data of calls, as stated by Siracusa:  “A particular context can correspond to a particular combination of properties of the device”.  Siracusa also explicitly discloses calls (“a voice call”).  Siracusa also discloses that this context information is used as part of a model (“The contextual information can be used as a feature of a model”), and this model can thus be considered as a context-encoded model, as the context must be in a format usable by the model, as it is used to train the model, as Siracusa states:  “and the data can be used to train the model can include different properties of the same category”, and thus the model comprises clusters.  Siracusa, Para [0079], discloses:  “A prediction model (e.g., an event model) can undergo initial training using historical data collected so far, where the model does not provide recipient suggestions to a user. This training can be called initial training. The prediction model can be updated periodically (e.g., every day) as part of the background process, which may occur when the device is charging and not in use. The training may involve optimizing coefficients of the model so as to optimize the number of correct predictions and compared to the actual results in historical interactions data.”  Here, Siracusa discloses updating parameters (“prediction model can be updated…training may involve optimizing coefficients of the model”), where “coefficients” is another name for parameters, and parameters comprise the model, which comprises clusters, and thus is disclosed updating parameters of clusters of a context-encoded model.  Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses frequency estimation of an aspect of calls to contacts (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)
	weighting the clusters according to relevance of the unique combinations of contextual data to current contextual information (Siracusa, Para [0023], discloses “In embodiments, data from past, historical interactions is stored in tables of a database and used to suggest recipients of communications. The database can include contextual information for the past interactions such as, for example, timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location. The past interactions can be compared to a device's context to suggest recipients for a communication being initiated on the device. For example, the device's current context can be compared to historical interactions data to match the current context to similar past interactions with previous recipients.”  Here, Siracusa discloses “past interactions can be compared to a device's context”, wherein the context can include “timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location”, which together comprise unique combinations of contextual data.  Siracusa also discloses “compared to historical interactions data to match the current context to similar past interactions”, wherein the current context is a cluster of contextual information, and Siracusa is thus evaluating clusters according to relevance of the unique combinations of contextual data to current contextual information.  Siracusa explicitly specifies “greater weight” for similar contexts in Para [0127]:  “For example, a neural network or a logistic regression model can use a location (or other features) and build sort of a linear weighted combination of those features to predict the recipient(s)”).
	and determining probabilities of calling individual contacts according to the current contextual information and one or more inferences between calls determined from the clusters as weighted (Siracusa, Para [0023], discloses “In embodiments, data from past, historical interactions is stored in tables of a database and used to suggest recipients of communications. The database can include contextual information for the past interactions such as, for example, timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location. The past interactions can be compared to a device's context to suggest recipients for a communication being initiated on the device. For example, the device's current context can be compared to historical interactions data to match the current context to similar past interactions with previous recipients.”  Here, Siracusa discloses “past interactions can be compared to a device's context”, wherein the context can include “timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location”, which together comprise contextual information.  Siracusa also discloses “compared to historical interactions data to match the current context to similar past interactions”, and thus one or more inferences between calls determined from the clusters.  Siracusa explicitly specifies “greater weight” for similar contexts in Para [0127]:  “For example, a neural network or a logistic regression model can use a location (or other features) and build sort of a linear weighted combination of those features to predict the recipient(s)”, thus disclosing determined from the clusters as weighted.  Siracusa further discloses in Para [0120]:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses determining probabilities of calling individual contacts (“The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event”).

	As per Claim 13, Siracusa teaches the method of claim 12, further comprising providing an indication of a contact out of the contacts that is most likely to be called next according to the determined probabilities. (Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses “identify one or more recipients”, wherein in the case of one recipient, a “threshold probability” is met, and therefore in the case of one recipient meeting the threshold, Siracusa discloses providing an indication of a contact out of the contacts that is most likely to be called next according to the determined probabilities, as this single contact has the highest of the probabilities, since it is the only probability meeting the threshold.  Siracusa, as shown above in Para [0059], discloses using these probabilities to initiate a “voice or video call”).
	
	 As per Claim 17, Claim 17 is a non-transitory computer-readable medium claim corresponding to method Claim 12.  The difference is that it recites a non-transitory computer-readable medium (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002.”)  Claim 17 is rejected for the same reasons as Claim 12.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa in view of Patterson et. al. (US 2013/0346347 A1; hereinafter Patterson).
As per Claim 5, Siracusa teaches the call prediction device of claim 3.  Siracusa teaches contextual information and location (Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference.”  Here, Siracusa discloses that contextual information comprises location.)
However, Siracusa does not teach contextual information further includes a starting location of a route, and an ending location of the route.
Patterson teaches contextual information further includes a starting location of a route, and an ending location of the route (Patterson, Para [0203], discloses:  “Further, in another example, the mobile platform may identify the ‘leaving work and going home’ context as the user is driving their car from the workplace after a day at work.”  Here, Patterson discloses that contextual information (“context”) further includes a starting location of a route (“work”) and an ending location of the route (“home”)).
Siracusa and Patterson are analogous art because they are both in the field of endeavor of communication prediction.


As per Claim 11, Siracusa teaches the call prediction device of claim 9.  Siracusa teaches the processor is further programmed (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020.”  Here, Siracusa discloses a processor (“One or more processors”)).  
(Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category. A particular context can correspond to a particular combination of properties of the device, or just one property.”  Here, Siracusa discloses that this context information is used as part of a model (“The contextual information can be used as a feature of a model”), and this model can thus be considered as a context-encoded model, as the context must be in a format usable by the model, as it is used to train the model, as Siracusa states:  “and the data can be used to train the model can include different properties of the same category”.  Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.” Here, Siracusa discloses that the context-encoded model produces a probability (“The one or more recipients can have at least a threshold probability”).  Siracusa, Para [0027], discloses:  “To provide an accurate personalized experience, various embodiments can start with a broad model that is simply trained without providing recipient suggestions or that suggests a same set of recipient(s) for a variety of contexts. With sufficient historical data, the broad model can be segmented into sub-models, e.g., as a group of people or interactions, with each sub-model corresponding to a different subset of the historical interactions data.”  Here, Siracusa discloses multiple models, as stated:  “broad model can be segmented into sub-models”.  Thus, Siracusa discloses a second probability, determined using a second context-encoded model (and possibly a third, fourth, etc.))
However, Siracusa does not teach keyed to time since beginning a route in a vehicle, as a tie-breaker when two contacts have the same determined probability of being called.
Patterson teaches keyed to time since beginning a route in a vehicle, as a tie-breaker when two contacts have the same determined probability of being called.  (Patterson, Para [0198-0199], discloses:  “In some embodiments, there may be more than one phone number associated with a given context identified. In such instances, a machine-learning operation may be performed to rank the phone numbers associated with the given context. For example, the mobile platform may have stored three phone numbers associated with the "driving home from work" context: 1) a son's phone number, 2) a daughter's phone number, and 3) a wife's phone number. In some instances, the mobile platform may be able to determine its velocity, possibly consistent with the movement of the user's car. For example, the mobile platform may be able to detect if it is moving toward the son's location, the daughter's location, and/or the wife's location.  Based on the location and/or velocity of the mobile platform, the mobile platform may change the rankings of the three phone numbers stored. In this example, the mobile platform's location and velocity may indicate the mobile platform is traveling toward the son's location. Given the mobile platform's current direction toward the son's location and possibly as the mobile phone's location gets closer to the son's location, the mobile platform may suggest the user call the son, perhaps by displaying the son's phone number as a "Suggested Call" and/or "Suggested Number" on the phone dialing application's user interface.”  Here, Patterson discloses, when two contacts have the same determined probability of being called (“there may be more than one phone number associated with a given context identified”; recall that Siracusa discloses determined probability as shown above) to perform a tie-breaker (“rank the phone numbers associated with the given context”), to predict the contact based on the vehicle’s velocity.  This involves analyzing the velocity of the vehicle, which is based on time, as velocity = displacement / time, wherein displacement is the change in location from the start point to the current point, and the starting point was departed at the time that the route was begun.  Thus, Patterson discloses breaking the tie based on a method that is keyed to time since beginning a route in a vehicle.)


As per Claim 15, Siracusa teaches the method of claim 12.  Siracusa teaches utilizing a second probability, determined using a second context-encoded model (Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category. A particular context can correspond to a particular combination of properties of the device, or just one property.”  Here, Siracusa discloses that this context information is used as part of a model (“The contextual information can be used as a feature of a model”), and this model can thus be considered as a context-encoded model, as the context must be in a format usable by the model, as it is used to train the model, as Siracusa states:  “and the data can be used to train the model can include different properties of the same category”.  Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.” Here, Siracusa discloses that the context-encoded model produces a probability (“The one or more recipients can have at least a threshold probability”).  Siracusa, Para [0027], discloses:  “To provide an accurate personalized experience, various embodiments can start with a broad model that is simply trained without providing recipient suggestions or that suggests a same set of recipient(s) for a variety of contexts. With sufficient historical data, the broad model can be segmented into sub-models, e.g., as a group of people or interactions, with each sub-model corresponding to a different subset of the historical interactions data.”  Here, Siracusa discloses multiple models, as stated:  “broad model can be segmented into sub-models”.  Thus, Siracusa discloses a second probability, determined using a second context-encoded model (and possibly a third, fourth, etc.))
However, Siracusa does not teach keyed to time since beginning a route in a vehicle, as a tie-breaker for the probabilities of being a likely next call.
Patterson teaches keyed to time since beginning a route in a vehicle, as a tie-breaker for the probabilities of being a likely next call. (Patterson, Para [0198-0199], discloses:  “In some embodiments, there may be more than one phone number associated with a given context identified. In such instances, a machine-learning operation may be performed to rank the phone numbers associated with the given context. For example, the mobile platform may have stored three phone numbers associated with the "driving home from work" context: 1) a son's phone number, 2) a daughter's phone number, and 3) a wife's phone number. In some instances, the mobile platform may be able to determine its velocity, possibly consistent with the movement of the user's car. For example, the mobile platform may be able to detect if it is moving toward the son's location, the daughter's location, and/or the wife's location.  Based on the location and/or velocity of the mobile platform, the mobile platform may change the rankings of the three phone numbers stored. In this example, the mobile platform's location and velocity may indicate the mobile platform is traveling toward the son's location. Given the mobile platform's current direction toward the son's location and possibly as the mobile phone's location gets closer to the son's location, the mobile platform may suggest the user call the son, perhaps by displaying the son's phone number as a "Suggested Call" and/or "Suggested Number" on the phone dialing application's user interface.”  Here, Patterson discloses, when two contacts have the same determined probability of being called (“there may be more than one phone number associated with a given context identified”; recall that Siracusa discloses determined probability as shown above) to perform a tie-breaker (“rank the phone numbers associated with the given context”), to predict the contact based on the vehicle’s velocity.  This involves analyzing the velocity of the vehicle, which is based on time, as velocity = displacement / time, wherein displacement is the change in location from the start point to the current point, and the starting point was departed at the time that the route was begun.  Thus, Patterson discloses breaking the tie based on a method that is keyed to time since beginning a route in a vehicle.)
As per Claim 19, Claim 19 is a non-transitory computer-readable medium claim corresponding to method Claim 15.  The difference is that it recites a non-transitory computer-readable medium (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002.”)  Claim 19 is rejected for the same reasons as Claim 15.

Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa in view of Goel et. al. (“A Targeted Forgetting Factor for Recursive Least Squares”; hereinafter Goel).
As per Claim 7, Siracusa teaches the call prediction device of claim 6.  Siracusa teaches the processor is further programmed (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020.”  Here, Siracusa discloses a processor (“One or more processors”)).  
call records  (Siracusa, Para [0065], discloses:  “Historical data that indicates previous user interactions and communications with recipients can be used as an input to a prediction model that predicts whether a given recipient should be suggested as a recipient of a future communication. For instance, historical data used for predicting/suggesting recipients can include records of past interactions (i.e., historical interactions) with other users. Examples of such historical interactions include voice calls, emails, calendar entries/events, instant messages, text messages (e.g., SMS-based messages), video conferences, and video calls. For example, historical interactions can include a call history indicating times, durations, and recipients (identified by phone numbers) corresponding to past voice calls. Also, for example, historical interactions can include an email history indicating times, periodicity (e.g., daily, weekly), and recipients (identified by email addresses) corresponding to past email messages.”  Here, Siracusa discloses call records  (“call history”)).
frequency estimation (Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses a frequency estimation (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)
However, Siracusa does not teach apply a forgetting factor to the frequency estimation such that calls of the call records made less recently in time affect the frequency estimation less than calls of the call records made more recently in time
Goel teaches apply a forgetting factor to the [frequency] estimation such that [calls of the call records] data made less recently in time affect the [frequency] estimation less than [calls of the call records] data made more recently in time (Goel, Intro Para 3, discloses:  “A useful feature of RLS that is not shared by batch least squares is the ability to employ a forgetting factor. The forgetting factor is useful in cases where the unknown parameters x change. Although batch least squares can estimate the modified parameters, the convergence is typically slow. The forgetting factor thus weights the most recent data, thereby speeding up convergence to the modified parameters.”  Here, Goel discloses a forgetting factor (“forgetting factor”) such that values made less recently in time affect the estimation (“estimate the modified parameters”) less than values made more recently in time (“weights the most recent data”).  “Weights the most recent data” means that the more recent data is weighted more, and therefore the less recent data is weighted less.)
Siracusa and Goel are analogous art because they are both in the field of endeavor of machine learning, as RLS is a machine learning algorithm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the call contact prediction of Siracusa based on call history, with the forgetting factor of Goel. The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce the time and cost of computing 

As per Claim 16, Siracusa teaches the method of claim 12.  Siracusa teaches updating learned parameters of the context-encoded model according to a frequency estimation of how often a respective contact has been called according to stored call records with respect to the unique combination of ranges of values of the contextual information of the respective cluster (Siracusa, Para [0020], discloses:  “For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category.”  Here, Siracusa discloses using “contextual information” as part of a “model”, and thus a context-encoded model.  This training is done with respect to the unique combination of ranges of values of the contextual information of the respective cluster (“the data can be used to train the model can include different properties of the same category”), wherein “different properties of the same category” is analogous to “unique combination of ranges of values of the contextual information”.  Siracusa, Para [0079], discloses:  “A prediction model (e.g., an event model) can undergo initial training using historical data collected so far, where the model does not provide recipient suggestions to a user. This training can be called initial training. The prediction model can be updated periodically (e.g., every day) as part of the background process, which may occur when the device is charging and not in use. The training may involve optimizing coefficients of the model so as to optimize the number of correct predictions and compared to the actual results in historical interactions data.”  Here, Siracusa discloses update learned parameters of the context-encoded model (“prediction model can be updated…training may involve optimizing coefficients of the model”), where “coefficients” is another name for parameters.   Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses according to a frequency estimation of how often a respective contact has been called according to the call records (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)
call records  (Siracusa, Para [0065], discloses:  “Historical data that indicates previous user interactions and communications with recipients can be used as an input to a prediction model that predicts whether a given recipient should be suggested as a recipient of a future communication. For instance, historical data used for predicting/suggesting recipients can include records of past interactions (i.e., historical interactions) with other users. Examples of such historical interactions include voice calls, emails, calendar entries/events, instant messages, text messages (e.g., SMS-based messages), video conferences, and video calls. For example, historical interactions can include a call history indicating times, durations, and recipients (identified by phone numbers) corresponding to past voice calls. Also, for example, historical interactions can include an email history indicating times, periodicity (e.g., daily, weekly), and recipients (identified by email addresses) corresponding to past email messages.”  Here, Siracusa discloses call records  (“call history”)).
frequency estimation (Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses a frequency estimation (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)
However, Siracusa does not teach apply a forgetting factor to the frequency estimation such that calls of the call records made less recently in time affect the frequency estimation less than calls of the call records made more recently in time
Goel teaches apply a forgetting factor to the [frequency] estimation such that [calls of the call records] data made less recently in time affect the [frequency] estimation less than [calls of the call records] data made more recently in time (Goel, Intro Para 3, discloses:  “A useful feature of RLS that is not shared by batch least squares is the ability to employ a forgetting factor. The forgetting factor is useful in cases where the unknown parameters x change. Although batch least squares can estimate the modified parameters, the convergence is typically slow. The forgetting factor thus weights the most recent data, thereby speeding up convergence to the modified parameters.”  Here, Goel discloses a forgetting factor (“forgetting factor”) such that values made less recently in time affect the estimation (“estimate the modified parameters”) less than values made more recently in time (“weights the most recent data”).  “Weights the most recent data” means that the more recent data is weighted more, and therefore the less recent data is weighted less.)

As per Claim 20, Claim 20 is a non-transitory computer-readable medium claim corresponding to method Claim 16.  The difference is that it recites a non-transitory computer-readable medium (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002.”)  Claim 20 is rejected for the same reasons as Claim 16.

Claims 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa in view of Kadiyala (US 2018/0032585 A1).
As per Claim 10, Siracusa discloses the call prediction device of claim 9.  Siracusa teaches the processor is further programmed (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020.”  Here, Siracusa discloses a processor (“One or more processors”)).  
display the call list (Siracusa, Para [0042], discloses:  “At block 112, an indication of the one or more predicted recipients is provided to the user. Block 112 can include presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device. In some embodiments, an action can be performed in association with an executing application at block 112. In an embodiment, the action may be the displaying of a user interface for a user to select one or more of the predicted recipients. The user interface may be provided in various ways, such as by displaying on a screen of the device, projecting onto a surface, or providing an audio interface.”  Here, Siracusa discloses display the call list (“presenting a list of the one or more predicted recipients in a user interface of the user device”)).
However, Siracusa does not explicitly teach display the call list in decreasing order of probability of being called, with the contact having the highest of the probabilities being listed first.
Kadiyala discloses call list in decreasing order of probability of being called, with the contact having the highest of the probabilities being listed first.  (Kadiyala, Para [0053], discloses:  “This determination and/or selection may be performed based on the historical operating context information 108. For example, if the current operating context information bears an amount (e.g., a threshold amount) of similarity to historical operating context information 108 when a contact was selected, the suggested contact generator 110 may provide the contact as a suggested contact. In some approaches, the suggested contact generator 110 may order the suggested contacts based on an amount of relevance and/or selection probability.”  Here, Kadiyala discloses call list in decreasing order of probability of being called, with the contact having the highest of the probabilities being listed first (“may order the suggested contacts based on an amount of relevance and/or selection probability”)).
Siracusa and Kadiyala are analogous art because they are both in the field of endeavor of contact suggestion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the call contact prediction of Siracusa, with the call contact prediction of Kadiyala. The modification would have been obvious because one of ordinary skill in the art would be motivated to make electronic devices more user-friendly, which can be achieved by having the most relevant selection on top (Kadiyala, 

As per Claim 14, Siracusa discloses the method of claim 12.  Siracusa teaches displaying a list of contacts (Siracusa, Para [0042], discloses:  “At block 112, an indication of the one or more predicted recipients is provided to the user. Block 112 can include presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device. In some embodiments, an action can be performed in association with an executing application at block 112. In an embodiment, the action may be the displaying of a user interface for a user to select one or more of the predicted recipients. The user interface may be provided in various ways, such as by displaying on a screen of the device, projecting onto a surface, or providing an audio interface.”  Here, Siracusa discloses displaying a list of contacts (“presenting a list of the one or more predicted recipients in a user interface of the user device”)).
However, Siracusa does not explicitly teach a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first. 
Kadiyala discloses a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being (Kadiyala, Para [0053], discloses:  “This determination and/or selection may be performed based on the historical operating context information 108. For example, if the current operating context information bears an amount (e.g., a threshold amount) of similarity to historical operating context information 108 when a contact was selected, the suggested contact generator 110 may provide the contact as a suggested contact. In some approaches, the suggested contact generator 110 may order the suggested contacts based on an amount of relevance and/or selection probability.”  Here, Kadiyala discloses a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first (“may order the suggested contacts based on an amount of relevance and/or selection probability”)).

As per Claim 18, Siracusa discloses the method of claim 12.  Siracusa teaches providing an indication of a contact out of the contacts that is most likely to be called next according to the determined probabilities (Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses “identify one or more recipients”, wherein in the case of one recipient, a “threshold probability” is met, and therefore in the case of one recipient meeting the threshold, Siracusa discloses providing an indication of a contact out of the contacts that is most likely to be , as this single contact has the highest of the probabilities, since it is the only probability meeting the threshold.  Siracusa, as shown above in Para [0059], discloses using these probabilities to initiate a “voice or video call”).
displaying a list of contacts (Siracusa, Para [0042], discloses:  “At block 112, an indication of the one or more predicted recipients is provided to the user. Block 112 can include presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device. In some embodiments, an action can be performed in association with an executing application at block 112. In an embodiment, the action may be the displaying of a user interface for a user to select one or more of the predicted recipients. The user interface may be provided in various ways, such as by displaying on a screen of the device, projecting onto a surface, or providing an audio interface.”  Here, Siracusa discloses displaying a list of contacts (“presenting a list of the one or more predicted recipients in a user interface of the user device”)).
However, Siracusa does not explicitly teach a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first. 
Kadiyala discloses a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first.  (Kadiyala, Para [0053], discloses:  “This determination and/or selection may be performed based on the historical operating context information 108. For example, if the current operating context information bears an amount (e.g., a threshold amount) of similarity to historical operating context information 108 when a contact was selected, the suggested contact generator 110 may provide the contact as a suggested contact. In some approaches, the suggested contact generator 110 may order the suggested contacts based on an amount of relevance and/or selection probability.”  Here, Kadiyala discloses a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first (“may order the suggested contacts based on an amount of relevance and/or selection probability”)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barzaiq et. al. (“Adapting the mobile phone for task efficiency: the case of predicting outgoing calls using frequency and regularity of historical calls”) discloses predicting outgoing calls based on aspects of call history
Kang (“Outgoing call recommendation using neural network”) discloses using a neural network to predict outgoing calls

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        

 
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116